Citation Nr: 1235201	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression, including as secondary to service-connected disabilities.

3.  Entitlement to an increased rating in excess of 40 percent for the service-connected degenerative disc disease of the back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO reopened and denied the claim of service connection for a psychiatric disorder, to include depression.  The Veteran filed a Notice of Disagreement (NOD) in June 2009.  The RO furnished a Statement of the Case (SOC) in January 2010.  The Veteran filed a Substantive Appeal (VA Form 9) in March 2010.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in October 2011.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

As indicated above, the RO reopened the claim for service connection for a psychiatric disorder, to include major depression, and addressed that claim on its merits in a May 2009 rating decision.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. § 5108 (West 2002) to address the question of whether new and material evidence has been received to reopen that claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claim and to adjudicate that claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As the Board must first decide whether new and material evidence to reopen the claim for a psychiatric disorder has been received before it can address the matter on the merits - and in light of the Board's favorable action on the petition to reopen - the Board has characterized the appeal as to the psychiatric disorder as encompassing the two issues listed on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the issues currently on appeal.  The Board notes that the Virtual VA paperless claims processing system does reveal a July 2012 rating decision, which addressed the issues of entitlement to increased ratings for radiculopathy of L5 and S1 radiating down the right leg, and for mild left ankle arthritis.  The Virtual VA paperless claims processing system does reveal additional VA treatment records and a June 2012 VA examination; however, those documents are not pertinent for the issues concerning service connection a psychiatric disorder, which are decided herein below, and thus, there is no prejudice to the Veteran in proceeding. 

As discussed in detail below, at the October 2011 Board hearing the Veteran withdrew his appeal of the issue of entitlement to an increased rating for degenerative disc disease of the back, currently rating at 40 percent disabling, and this issue is no longer a part of the current appeal.  However, in a July 2012 notification letter, RO inadvertently stated that the issue concerning an increased rating for degenerative disc disease of the back was already on appeal, and that it would not be addressed.  Thus, to the extent that the Veteran wishes to file a new claim for increase, the discrete issue of entitlement to an increased rating for degenerative disc disease of the back is referred to the RO for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression, as secondary to the service-connected disabilities, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2003, the RO denied the claim of service connection for a psychiatric disorder, to include major depression, because there was no evidence that any currently diagnosed psychiatric disorder, including depression, was related to service.  The Veteran did not file a timely appeal, and the July 2003 rating decision became final.

2.  The additional evidence received since the July 2003 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, to include major depression.

3.  On October 12, 2011, prior to the promulgation of a Board decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal concerning the issue of entitlement to an increased rating for degenerative disc disease of the back, currently rated at 40 percent disabling, was requested.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include major depression.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for withdrawal of the appeal concerning the issue of entitlement to an increased rating for the degenerative disc disease of the back, currently rated at 40 percent disabling, by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis

Petition to Reopen 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination. See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

A July 2003 rating decision denied the Veteran's claim of service connection for a psychiatric disorder, to include major depression, in part because there was no evidence that the Veteran had a psychiatric disorder during service or that any currently diagnosis psychiatric disorder, including depression, was related to service.  Although the Veteran filed a NOD and was furnished a SOC concerning the psychiatric issue, the Veteran did not complete this appeal by filing a substantive appeal; and as such, the July 2003 rating decision as to that issue became final.

In February 2009 the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection a psychiatric disorder, to include major depression.  The RO reopened and denied the claim on the merits.  The Veteran filed a timely appeal.

Since the July 2003 RO decision the Veteran submitted VA treatment records, an August 2011 letter from his VA provider, private treatment notes and provided testimony at an October 2011 hearing.  The Board notes that the Veteran now asserts that he has major depression that is secondary to his service-connected disabilities.  In Robinson v. Mansfield, 21 Vet. App. 545 (2007), the Court cited the decision in Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."

New evidence may be deemed material and thus sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). The Board finds that the newly submitted August 2011 letter from the Veteran's VA clinical psychologist is material because she tends to indicate that the Veteran's depression is related to his chronic pain, and thus this evidence tends to indicate a nexus between his depression and his service connected conditions.  Therefore, the Board determines, presuming its credibility, that the evidence submitted since the July 2003 rating decision is new and material, and thus to this extent only, the claim for service connection for a psychiatric disorder, to include major depression, is reopened. Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a psychiatric disorder, to include depression, is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal concerning the issue of entitlement to an increased rating for degenerative disc disease of the back, currently rated at 40 percent disabling, on the record of proceedings at the October 2011 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that discrete issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

As new and material evidence has been submitted, the claim for service connection for a psychiatric disorder, to include major depression is reopened; and thus to this extent only, appeal is granted.

The appeal concerning the issue of entitlement to an increased rating for degenerative disc disease of the low back, currently rated at 40 percent disabling, is dismissed.




REMAND

The Board finds that further development is warranted for the now reopened claim of entitlement to service connection a psychiatric disorder, to include major depression.

The Veteran testified that his psychiatric disorder, diagnosed as major depression, is secondary to chronic pain that is the result of his service-connected disabilities.  In August 2011 medical statement, the Veteran's VA clinical psychologist stated that a review of chart notes reveals that the Veteran's psycho-therapist suggested that the depressive symptoms have largely been present throughout treatment and have been either the cause of or exacerbated by the Veteran's inability to perceive relief from chronic pain.  This context, an examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case the Veteran has not been afforded a VA examination, and thus the Veteran should be afforded a VA examination to determine if a currently diagnosed psychiatric disorder, including major depression, was either caused or aggravated by the Veteran's service-connected disabilities.

Prior to the examination, copies of any outstanding records of pertinent treatment should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of entitlement to service connection for a psychiatric disorder, to include major depression, including on a secondary basis, the RO should contact the Veteran and his representative and request that the Veteran provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional treatment records pertaining to his psychiatric disorder and service-connected conditions, not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any mental disorder, including major depression, found to be present; and to address whether the Veteran's service connection disabilities (i.e., degenerative disc disease of the back, L5 and S1 radiculopathy of right and left lower extremities, and mild arthritis of the left ankle) have either caused or aggravated any currently diagnosed psychiatric disorder, including major depression.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the Veteran's medical history, and with sound medical principles, the VA examiner should answer all the following questions.

A) Based on evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a psychiatric disorder, to specifically include major depression?  If so, is it at least as likely as not (a 50 percent or higher probability) that such disorder had its onset in service; was otherwise caused by any incident that occurred during service; or, was manifested within one year after the Veteran's discharge from active duty in July 1976?

B) Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed chronic pain?  If the answer is "yes," is the Veteran's chronic pain due to his service-connected disabilities (i.e., degenerative disc disease of the back, L5 and S1 radiculopathy of right and left lower extremities, and mild arthritis of the left ankle)?

C) If the answer to question "B" is "yes," based on the evidence of record, is it at least as likely as not (a 50 percent or higher degree of probability) that the chronic pain due to the Veteran's service-connected disabilities (i.e., degenerative disc disease of the back, L5 and S1 radiculopathy of right and left lower extremities, and mild arthritis of the left ankle) is the cause of any currently diagnosed psychiatric disorder, to include major depression? 

D)  If the answer to question "B" is "yes," is it at least as likely as not (a 50 percent or higher degree of probability) that the chronic pain due to the Veteran's service connected disabilities (i.e., degenerative disc disease of the back, L5 and S1 radiculopathy of right and left lower extremities, and mild arthritis of the left ankle) have aggravated (permanently worsened) any currently diagnosed psychiatric disorder, to include major depression, beyond the natural progress of that psychiatric disorder?

In all conclusions, it is essential that the examiner providing an opinion also give a complete explanation and discussion supporting that opinion.

If any opinion or supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue service connection for a psychiatric disorder, to include depression, including on a secondary basis, should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a SSOC that includes reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant until he is notified. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice.  However, the Board takes this opportunity to advise the Appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


